Case 1:20-cr-00118-JSR Document 37 Filed 04/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
ORDER

v. 20 Cr. 118 (SR)
MEGAN MAISONET,

Defendant.
JED 8. RAKOFF, United States District Judge:

After considering Ms. Maisonet’s application made March 26, 2021 for a modification
of the conditions of her pretrial release, and without objection from the Government or the Pre-
Trial Services Office, IT IS HEREBY ORDERED that the defendant’s conditions of pretrial
release are modified to remove the conditions of GPS electronic monitoring and curfew. All

other conditions are to remain in effect.

SO ORDERED:

Dated: New York, NY
April { % , 2021

Su keh]

THE HONORABLE JED S. RAKOFF
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
